DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020 was considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of Record fails to teach nor suggest the claimed combination of  obtaining a test template, wherein the test template is utilized for testing a target processor, wherein the test template comprises one or more directives, at least one of which represents a plurality of alternative sets of one or more instructions executable by the target processor, wherein the target processor is configured to utilize a different translation table to translate a virtual address to a physical address in different contexts, wherein the test template comprises: a first set of directives to be executed in a first context; a second set of directives to be executed in a second context; based on the test template, generating a modified test template, wherein said generating comprises: determining a first translation table to be used in the first context by the target processor, wherein the first translation table comprises a mapping of a first set of virtual addresses to a first set of physical addresses, whereby during execution of instructions generated based on the first set of directives, memory address translations are handled using the first translation table; determining a second translation table to be used in the second context by the target processor, wherein the second translation table comprises a mapping of a second set of virtual addresses to a second set of physical addresses, whereby during execution of instructions generated based on the second set of directives, memory address translations are handled using the second translation table, wherein the first translation table and the second translation table overlap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133